Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 1 of 10 PageID: 799




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 610 CONVENIENCE STORE & DELI,

                     Plaintiff,
                                                              Civ. No. 19-17309
          v.
                                                              OPINION
 UNITED STATES OF AMERICA,

                     Defendant.

THOMPSON, U.S.D.J.

                                       INTRODUCTION

       This matter comes before the Court upon the Motion for Summary Judgment filed by

Defendant United States of America (“Defendant”). (ECF No. 20.) Plaintiff 610 Convenience

Store (“Plaintiff” or the “Store”) does not oppose. The Court has decided the Motion based on

the written submissions of the parties and without oral argument, pursuant to Local Civil Rule

78.1(b). For the reasons stated herein, Defendant’s Motion for Summary Judgment (ECF No. 20)

is granted.

                                        BACKGROUND

I.     Factual Background

       This case arises out of Plaintiff’s alleged sale of a convenience store. Most of the facts,

except those regarding the alleged sale itself, are undisputed. Plaintiff operates a convenience

store and deli in Somerset, New Jersey. (Def.’s SUMF ¶ 2, ECF No. 20-2.) The Store is owned

by Vinayak Management Corporation (the “Corporation”). (Administrative Record (“R.”) 4–5,

ECF Nos. 16-1, 17.) The Corporation was originally owned by Nitinkumar Vaidhya and
                                              1
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 2 of 10 PageID: 800




Bipinchandra Parekh (collectively, the “Prior Owners”). (Id.) Prior to 2012, Plaintiff participated

in the Supplemental Nutrition Assistance Program (“SNAP”). (Def.’s SUMF ¶ 4.) SNAP

provides electronic benefit transfer (“EBT”) cards to low-income households who use the cards

to purchase eligible food items from authorized retailers. 7 U.S.C. § 2016. The program is

administered by the Food and Nutrition Service (“FNS”) of the U.S. Department of Agriculture

(“USDA”). 7 U.S.C. § 2020.

       In 2012, Plaintiff was permanently disqualified from participation in SNAP as a retailer

for trafficking food stamps. (R. 287–301.) The FNS disqualification letter sent to Plaintiff stated

that “[i]n the event that you sell or transfer ownership of your store subsequent to

disqualification, you will be subject to and liable for a [Transfer of Ownership Civil Money

Penalty (“TOCMP”)] as provided by SNAP regulations . . . .” (R. 34.) Plaintiff received the letter

on November 8, 2012. (Id.)

       Despite the letter, the Government contends that the Prior Owners sold the Store. (Def.’s

Br. at 1–2, ECF No. 20-1.) The alleged sale took place in two transactions. First, on July 1, 2015,

Vaidhya’s daughter, Priyanka Vaidhya, purchased Parekh’s 10-percent ownership in the

Corporation through a stock purchase agreement. (R. 68–71.) Then, on September 27, 2017, Ms.

Vaidhya purchased the outstanding 90 percent of the Corporation from her father for $105,000

through a Sale Agreement. (R. 101–06.) The Sale Agreement expressly mentions the Store’s

lease and states that Ms. Vaidhya agrees to be bound by its terms. (R. 102–03.) Ms. Vaidhya paid

a down payment of $15,000, with the balance payable through a five-year promissory note. (R.

101–02.)

       After the sale, Ms. Vaidhya completed federal and New Jersey tax documents on behalf

of the Corporation. (R. 167–74, 241–58.) In the documents, she designated herself as the
                                                 2
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 3 of 10 PageID: 801




Corporation’s sole owner and officer. (Id.) She also notified the Store’s landlord that she had

become the Corporation’s authorized actor and signatory and that her father had retired from the

Corporation. (R. 156.) Ms. Vaidhya and the landlord executed an “Annexure to Lease”

confirming that the landlord received the Corporation’s notice of “change of director/owner,”

and noting that Ms. Vaidhya would “take all responsibility under [the] lease agreement.” (R.

163.) Hers signature is on the annexure. (Id.) The lease was originally executed in 2011 for a

three-year period and included a written option for two five-year extensions. (R. 157; Def.’s

SUMF ¶ 12.) At the time of the Sale Agreement, the lease was in its first five-year extension

period. (Id.)

        In late 2018, Ms. Vaidhya re-applied for SNAP authorization for the Store. (R. 302.)

Upon receipt of her application, the FNS wrote to her regarding the sale of the Corporation. (Id.)

The FNS stated that it had reviewed the Sale Agreement in which Ms. Vaidhya bought 90

percent of the shares of the Corporation and inquired as to who owned the other 10 percent. (Id.)

In response, Ms. Vaidhya wrote that she owned 100 percent of the Corporation’s shares as of

September 27, 2017. (R. 304.) Mr. Vaidhya also mailed a notarized affidavit indicating that he

did not own any stock in the Corporation. (R. 305.) Based on these documents, the FNS Retail

Operations Division found that the Prior Owners had sold or transferred the Store to Ms.

Vaidhya and imposed a TOCMP in the amount of $55,000.00. (Def.’s SUMF ¶ 23.)

        Plaintiff does not deny that the Sale Agreement was executed, but contends that no sale

actually occurred. (Compl. ¶ 8.) Plaintiff states that after signing the agreement, “the landlord

failed to renew or extend a lease to the business.” (Id.) According to Plaintiff, the failure to

extend the lease constituted a “mutual mistake of fact” that prevented the formation of a contract

(Id. ¶ 9.) And because there was no contract, Plaintiff argues, there was no sale. (Id. ¶ 10.)
                                                  3
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 4 of 10 PageID: 802




II.    Procedural History

       Plaintiff appealed the imposition of the TOCMP to the FNS Administrative Review

Branch, advancing the theory that no sale occurred. (R. 336–43.) The Administrative Review

Branch issued a Final Agency Decision affirming the imposition of the penalty. (R. 350–56.)

Plaintiff then filed an action in this Court. (ECF No. 1.) Plaintiff seeks reversal of the FNS

decision and vacatur of the $55,000 penalty. (Compl. ¶ 10.) On June 26, 2020, Defendant filed a

Motion for Summary Judgment. (ECF No. 20.) Plaintiff has not filed an Opposition. Defendant’s

Motion is presently before the Court.

                                        LEGAL STANDARD

       Summary judgment shall be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is “genuine” if it

could lead a “reasonable jury [to] return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment.” Id.

When deciding the existence of a genuine dispute of material fact, the Court must determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251–52.

       At the summary judgment stage, a district court considers the facts drawn from materials

in the record, “including depositions, documents, electronically stored information, affidavits or

declarations, stipulations . . . admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1)(A). “[I]nferences, doubts, and issues of credibility should be resolved against the

moving party.” Meyer v. Riegel Prods. Corp., 720 F.2d 303, 307 n.2 (3d Cir. 1983). Summary
                                                  4
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 5 of 10 PageID: 803




judgment should be granted if the evidence available would not support a jury verdict in favor of

the nonmoving party. Anderson, 477 U.S. at 248–49. Similarly, the Court must grant summary

judgment against any party “who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex, 477 U.S. at 322.

                                          DISCUSSION

I.      Framework for Judicial Review

        SNAP regulations provide that judicial review of administrative action “shall be a trial de

novo by the court in which the court shall determine the validity of the questioned administrative

action in issue.” 7 U.S.C. § 2023(a)(15). This provision “requires the district court to examine

the entire range of issues raised and not merely to determine whether the administrative findings

of the agency are supported by substantial evidence.” Freedman v. U.S. Dep’t of Agric., 926 F.2d

252, 261 (3d Cir. 1991) (quoting Modica v. U.S., 518 F.2d 374, 376 (5th Cir. 1975)). De novo

review of an administrative decision is compatible with a summary-judgment disposition if no

material facts are in dispute. Id.

        Judicial review of a sanction imposed by the FNS requires a two-step inquiry. In Suk Pak

v. U.S. Dep’t of Agric., 690 F. Supp. 322, 325 (M.D. Pa. 1987), aff’d, 853 F.2d 918 (3d Cir.

1988). “First, the court addresses the question of whether the violation of which the store is

accused did occur.” Id. at 325. The party challenging the administrative action has the burden of

proving by a preponderance of the evidence that the charged SNAP violation did not occur. Han

v. Food and Nutrition Serv., 580 F. Supp. 1564, 1567 (D.N.J. 1984) (citing Redmond v. U.S., 507

F.2d 1007 (5th Cir. 1975)). Second, if the violation did occur, “the court then considers whether

the penalty imposed is valid.” In Suk Pak, 690 F. Supp. at 325 (citation omitted). The court
                                                 5
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 6 of 10 PageID: 804




evaluates the second question by determining whether the sanction was arbitrary and capricious.

Id. (citing legislative history and gathering cases); see also Atl. Deli & Grocery v. U.S., 2011 WL

2038758, at *1 (D.N.J. May 23, 2011) (internal citation and quotation omitted) (“The standard

for review for the imposition of a sanction under SNAP is whether the Secretary’s action was

arbitrary or capricious, i.e., whether it was unwarranted in law or without justification in fact.”).

II.    The SNAP Violation

       The Court first addresses the question of whether the SNAP violation—the alleged sale

of the Store—occurred. Summary judgment is appropriate on this issue if Plaintiff, as the party

bearing the burden of proof at trial, has not come forth with opposition “from which a fact finder

could reasonably find for Plaintiff, as required by Rule 56(e).” Id. at *4; see also Freedman, 926

F.2d at 261.

       The Court finds that summary judgment is appropriate because Plaintiff has not presented

any evidence to show that the sale did not occur. The Complaint lays out Plaintiff’s view of the

transaction between the Prior Owners and Ms. Vaidhya:

       The attempted Agreement to transfer the business during the period of
       disqualification was void ab initio since the landlord failed to renew or extend a
       lease to the business. Both parties -- Buyer and Seller of the business -- made a
       mutual mistake of fact and based on this mistake, the contract was not enforceable
       and was not executed.

(Compl. ¶¶ 9–10.) However, Plaintiff does not provide any documentation to sustain this theory.

Plaintiff also did not provide documentary support during the FNS administrative appeal. (See R.

354.) Plaintiff’s attorney did elaborate on the mutual mistake theory in a two-page letter to the

FNS dated May 24, 2019. (R. 352.) The letter states that both parties “began the process of the

purchase not realizing that landlord was not going to renew or extend the lease for the property

where the business is located,” which constituted the mutual mistake of fact. (R. 347.) However,
                                                  6
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 7 of 10 PageID: 805




the FNS Administrative Review Officer found this letter unpersuasive because it provided “no

evidence or other rationales” in support of its contentions. (R. 354.)

        The Court agrees with this assessment. The letter contains contradictory statements

describing the sale as completed and “void” but also characterizing it as an “attempted”

transaction that “is not going to occur.” (R. 346–47). The letter does not include sworn

statements, documentary evidence about the lease, or any information concerning the landlord

and his decisions. (See id.) The only parts of the letter that support a theory of mutual mistake are

the attorney’s statements, which are not evidence. Cf. Bell v. United Princeton Props., Inc., 884

F.2d 713, 720 (3d Cir. 1989) (“[s]tatements made in briefs are not evidence of the facts

asserted.”).

        Further, the Administrative Record contains persuasive evidence that Plaintiff did sell or

transfer the Store via the sale of the Corporation. The Sale Agreement (R. 101–06) and stock

purchase agreement (R. 68–71) indicate that the parties intended to enter into a sale. Ms.

Vaidhya, the new owner, executed an annexure to the lease and filed taxes on behalf of the

Corporation, listing herself as the sole shareholder. (R. 163, 167–174, 241–258.) When asked

about the ownership of the Corporation when she reapplied for SNAP authorization, Ms.

Vaidhya sent an email characterizing herself as the “100% owner . . . own[ing] 100% [of the]

shares of Vinayak Management Corporation.” (R. 303.) Mr. Vaidhya also sent the FNS a

notarized affidavit stating that he is not a shareholder and was no longer involved in the

Corporation as of the date of the Sale Agreement. (R. 305.) The Store continued operating after

the sale: the FNS visited the Store as part of its investigation in 2018 and found that it “was in

operation, was fully stocked with required staple foods, and was also selling lottery tickets,

tobacco products, alcoholic beverages, and hot foods.” (R. 354.) Other business records filed
                                                  7
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 8 of 10 PageID: 806




with the Store’s second SNAP application show that Ms. Vaidhya ran the Store well into the

spring of 2019. (R. 238–86.)

       These facts not only demonstrate that the Prior Owners sold the Store to Ms. Vaidhya,

but also foreclose Plaintiff’s argument that there was a mutual mistake of fact about the

landlord’s failure to renew or extend the lease. The doctrine of mutual mistake applies when a

“mistake was mutual in that both parties were laboring under the same misapprehension as to [a]

particular, essential fact” of the contract. Bonnco Petrol, Inc. v. Epstein, 560 A.2d 655, 659 (N.J.

1989) (internal quotations omitted) (alteration in original). There must be “clear and convincing

proof” that the original contract expressed the wrong view of the agreement. Cent. State Bank v.

Hudik–Ross Co., 396 A.2d 347, 351 (N.J. Super. Ct. App. Div. 1978). “Erroneous predictions of

future events do not qualify as a mistake.” Consol. Rail Corp. v. Portlight, Inc., 188 F.3d 93, 97

(3d Cir. 1999) (internal citations omitted).

       Plaintiff fails to show with “clear and convincing proof” that Ms. Vaidhya and the Prior

Owners mistakenly believed that the Store’s lease would be renewed. See Cent. State Bank, 396

A.2d at 351. The Sale Agreement provides that Ms. Vaidhya “shall be responsible for all of the

obligations . . . as if the [she] originally signed the lease agreement,” and includes no additional

terms regarding the lease. (R. 213–14.) The lease was originally executed in 2011 for a three-

year period and included a written option for two five-year extensions. (Def.’s SUMF ¶ 12). The

terms of the lease define the extensions as optional: “If the option to extend the lease is exercised

by both parties, the rent for five years shall be with 4% increase of the rent each year plus the

difference of tax increase assessed by the Township for the next 5 years.” (R. 157.) Ms. Vaidhya

was aware of the terms of the lease because she signed a lease annexure in November, 2018. (R.



                                                  8
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 9 of 10 PageID: 807




163.) She also mailed a copy of the lease to the FNS when she reapplied for SNAP authorization.

(R. 268–75.)

       Rather than a mistake of fact, the events at issue constitute an erroneous prediction of

future events. See Consol. Rail Corp., 188 F. Supp. at 97; PNY Techs., Inc. v. Netac Tech. Co.,

Ltd., 2018 WL 3647221, at *3 (D.N.J. Aug. 1, 2018) (“Expectations or predictions about the

future course of history are not facts in [the mistake of fact] context.”); Restatement (Second)

Contracts, § 151 cmt. a (1981) (“A party’s prediction or judgment as to events to occur in the

future, even if erroneous, is not a ‘mistake’ . . .”). Ms. Vaidhya purchased the Corporation in full

on September 27, 2017. (R. 68–71, 101–06.) At the time, the lease was in its first five-year

extension period. (Def.’s SUMF ¶ 12.) Thus, the landlord’s optional future renewal for the

second five-year period was not an existing fact at the time of the Sale Agreement, but rather a

future event that the parties could only predict. Simply because the parties believed that the

landlord would renew the lease in the future does not mean that an otherwise valid Sale

Agreement can be retroactively voided because that belief did not come to pass.

       Accordingly, the Court concludes that summary judgment is appropriate on the issue of

whether Plaintiff committed a SNAP violation because Plaintiff has introduced no evidence that

could raise a question of material fact about whether the sale of the Store occurred.

II.    Appropriateness of the Sanction

       The Court next considers whether the sanction imposed by the FNS is appropriate. In

assessing whether the sanction is valid, the Court will only set aside a penalty if it is arbitrary or

capricious. In Suk Pak, 690 F. Supp. at 325; Atl. Deli, 2011 WL 2038758, at *1 (citation

omitted). A penalty that is “rational, based on relevant factors, and within the agency’s statutory

authority” is not arbitrary and capricious. Frisby v. U.S. Dep’t of Hous. & Urb. Dev., 755 F.2d
                                                   9
Case 3:19-cv-17309-AET-LHG Document 23 Filed 11/19/20 Page 10 of 10 PageID: 808




 1052, 1055 (3d Cir. 1985) (citation omitted). Plaintiff does not contend that the penalty imposed

 was unreasonable.

        The penalty imposed by the FNS in this instance is reasonable. The FNS regulations

 outline the formula for calculating a TOCMP. The agency must calculate the penalty by (1)

 finding the average monthly food stamp redemptions of the disqualified store for the 12-month

 period ending with the month immediately preceding the charge, (2) multiplying that number by

 10 percent, and (3) multiplying the resulting number by the number of months left on the

 disqualification period. 7 C.F.R. §§ 278.6(g)(1)–(3). If the disqualification is permanent, the

 penalty is double the penalty for a 10-year disqualification. 7 C.F.R. § 278.6(f)(1).

        Here, the FNS followed the formula laid out in the regulations. The Administrative

 Record includes the calculations made by the Retailer Operations Division, which imposed the

 fine on Plaintiff. (R. 325–30.) The Division followed the formula laid out in 7 C.F.R. §§ 278.6(g)

 and arrived at a fine of $176,400.00. (R. 330.) However, this fine exceeded the $11,000 per

 violation statutory maximum in place at the time, so the Division reduced the penalty to $55,000

 ($11,000 for each of the five violations). (Id.) The Court thus finds that the TOCMP imposed on

 Plaintiff was not arbitrary or capricious.

                                              CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF No. 20) is

 granted. An appropriate Order will follow.



 Date: November 19, 2020                                      /s/Anne E. Thompson_______ _
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                  10
